DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 and 04/13/2021 was filed after the mailing date of the Application on 10/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-30, 34-36, 41-42, and 47-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albukrek et al. (US 2018/0219200).
With regards to claim 24:
Albukrek et al. discloses (refer to Fig. 1 below) a valve (10) for pressure compensation and/or for emergency venting of a container (26), the valve comprising:
a housing (12) comprising a first end (18) and an inlet (28) arranged at the first end, wherein the inlet is configured to be closed by at least one valve element (48, 44), wherein the at least one valve element is subjected to a closing force (of spring (54)) in a first position (closed, Fig. 1), and wherein the at least one valve element (48, 44) is at least partially gas-permeable;
the housing (12) further comprising at least one outlet (20) located behind the at least one valve element (48, 44) when the at least one valve element assumes the first position;
wherein the at least one valve element is configured to be adjusted in a direction toward a second position (open, Fig. 2) against the closing force when an increased pressure surpassing the closing force exists at the inlet (28);
wherein, in the second position, the at least one valve element at least partially opens the at least one outlet such that the at least one outlet (20) is directly connected in flow communication with the inlet (28).
With regards to claim 25:
Albukrek et al. discloses the valve according to claim 24, wherein the at least one valve element (48, 44) is water-tight.
With regards to claim 26:
Albukrek et al. discloses the valve according to claim 24, wherein the housing (12) comprises a jacket (16) and wherein the at least one outlet (20) is provided in the jacket of the housing.
With regards to claim 27:
Albukrek et al. discloses the valve according to claim 24, wherein the at least one valve element (48, 44) contacts a stop (58) in the second position (see Fig. 2 in the Fig. 1 above).
With regards to claim 28:
Albukrek et al. discloses the valve according to claim 27, wherein the stop (58) is a socket surrounded at a distance by a jacket (16) of the housing (12).

    PNG
    media_image1.png
    1204
    898
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 29:
 	Albukrek et al. discloses the valve according to claim 28, wherein between the stop (58) and the jacket of the housing an annular space (56) is formed, wherein the annular space (56) is engaged by at least one closing element (48) of the at least one valve element (44, 48).
With regards to claim 30:
 	Albukrek et al. discloses the valve according to claim 29, wherein the at least one closing element is a pressure spring (54) generating the closing force loading the at least one valve element toward the first position.
With regards to claim 34:
 	Albukrek et al. discloses the valve according to claim 27, wherein the stop (58) is formed by a cover (16) of the housing.
With regards to claim 35:
 	Albukrek et al. discloses the valve according to claim 34, wherein the jacket (16) comprises at least one flange part projecting transversely away from the jacket and wherein the stop (58) is formed by the at least one flange part.
With regards to claim 36:
 	Albukrek et al. discloses the valve according to claim 24, wherein the housing (12) comprises a radially outwardly extending annular flange (22) arranged at the first end (18).
With regards to claim 41:
 	Albukrek et al. discloses the valve according to claim 24, wherein the at least one valve element (48, 44) comprises a gas-permeable membrane (44).


With regards to claim 42:
 	Albukrek et al. discloses the valve according to claim 41, wherein the gas-permeable membrane (44) is surrounded by an annular body (47).
With regards to claim 47:
 	Albukrek et al. discloses ([0003]) a container (battery/accumulator) comprising at least one valve (10) according to claim 24.
With regards to claim 48:
 	Albukrek et al. discloses the container according to claim 47 comprising at least one installation opening (34) for the at least one valve (10).
Claim(s) 24-26, 36, 40-43, 47 and 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCAGLIARINI et al. (WO 2011/161512).
With regards to claim 24:
SCAGLIARINI et al. discloses (refer to Fig. 2 below) a valve (2) for pressure compensation and/or for emergency venting of a container (battery), the valve comprising:
a housing (3) comprising a first end (4) and an inlet (6) arranged at the first end, wherein the inlet is configured to be closed by at least one valve element (20, 18), wherein the at least one valve element is subjected to a closing force (of spring (30)) in a first position (closed, as shown), and wherein the at least one valve element (20, 18) is at least partially gas-permeable;
the housing (3) further comprising at least one outlet (50) located behind the at least one valve element (20, 18) when the at least one valve element assumes the first position;
wherein the at least one valve element is configured to be adjusted in a direction toward a second position (open) against the closing force when an increased pressure surpassing the closing force exists at the inlet (6);
wherein, in the second position, the at least one valve element at least partially opens the at least one outlet such that the at least one outlet (50) is directly connected in flow communication with the inlet (6).

    PNG
    media_image2.png
    1019
    980
    media_image2.png
    Greyscale

Fig. 2

With regards to claim 25:
 	SCAGLIARINI et al. discloses the valve according to claim 24, wherein the at least one valve element is water-tight.
With regards to claim 26:
 	SCAGLIARINI et al. discloses the valve according to claim 24, wherein the housing comprises a jacket (19, 41) and wherein the at least one outlet (50) is provided in the jacket of the housing.
With regards to claim 36:
 	SCAGLIARINI et al. discloses the valve according to claim 24, wherein the housing comprises a radially outwardly extending annular flange (12, 13) arranged at the first end.
With regards to claim 40:
 	SCAGLIARINI et al. discloses the valve according to claim 24, wherein the housing comprises at least one spring tongue (12, 13) forming a locking element configured to lock the valve at the container.
With regards to claim 41:
 	SCAGLIARINI et al. discloses the valve according to claim 24, wherein the at least one valve element (20, 18) comprises a gas-permeable membrane (18).
With regards to claim 42:
 	SCAGLIARINI et al. discloses the valve according to claim 41, wherein the gas-permeable membrane (18) is surrounded by an annular body (20A).



With regards to claim 43:
 	SCAGLIARINI et al. discloses (refer to Fig. 3 below) the valve according to claim 41, wherein the gas-permeable membrane is supported with respect to a pressure at the inlet by at least one support web (23).

    PNG
    media_image3.png
    817
    983
    media_image3.png
    Greyscale

Fig. 3
With regards to claim 47:
 	SCAGLIARINI et al. discloses a container (battery housing) comprising at least one valve according to claim 24.

With regards to claim 49:
 	SCAGLIARINI et al. discloses the container according to claim 47, wherein the at least one valve comprises an annular flange (12, 13) seal-tightly contacting an inner side of the container.
With regards to claim 50:
 	SCAGLIARINI et al. discloses the container according to claim 47, wherein the container is a housing of a battery of an electric vehicle.
 	Claim(s) 24, 26-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US 7,581,560).
With regards to claim 24:
Koch et al. discloses (refer to Fig. 4 below) a valve (1) for pressure compensation and/or for emergency venting of a container (not shown), the valve comprising:
a housing (2) comprising a first end (3) and an inlet (3) arranged at the first end, wherein the inlet is configured to be closed by at least one valve element (10), wherein the at least one valve element is subjected to a closing force (of spring (9)) in a first position (closed, Fig. 1), and wherein the at least one valve element (10) is at least partially gas-permeable;
the housing (2) further comprising at least one outlet (4) located behind the at least one valve element (10) when the at least one valve element assumes the first position;
wherein the at least one valve element is configured to be adjusted in a direction toward a second position (open, Fig. 2) against the closing force when an increased pressure surpassing the closing force exists at the inlet (3);
wherein, in the second position, the at least one valve element at least partially opens the at least one outlet such that the at least one outlet (4) is directly connected in flow communication with the inlet (3).

    PNG
    media_image4.png
    1119
    811
    media_image4.png
    Greyscale

Fig. 4
With regards to claim 26:
 	Koch et al. discloses the valve according to claim 24, wherein the housing comprises a jacket (5) and wherein the at least one outlet is provided in the jacket of the housing.
With regards to claim 27:
 	Koch et al. discloses the valve according to claim 24, wherein the at least one valve element (10) contacts a stop (16) in the second position.
With regards to claim 28:
 	Koch et al. discloses the valve according to claim 27, wherein the stop (16) is a socket surrounded at a distance by a jacket (5) of the housing.

With regards to claim 29:
 	Koch et al. discloses (refer to Fig. 2 of Koch) the valve according to claim 28, wherein between the stop (16) and the jacket of the housing an annular space is formed, wherein the annular space is engaged by at least one closing element of the at least one valve element (10).
With regards to claim 30:
 	Koch et al. discloses the valve according to claim 29, wherein the at least one closing element is a pressure spring (9) generating the closing force loading the at least one valve element toward the first position.
With regards to claim 31:
 	Koch et al. discloses the valve according to claim 27, wherein the stop (16) is projecting away from a cover (5) of the housing.
With regards to claim 32:
 	Koch et al. discloses the valve according to claim 31, wherein the stop (16) and the cover  (5) are formed together as one piece.
With regards to claim 33:
 	Koch et al. discloses the valve according to claim 27, wherein the stop (16) is formed by a cover (5) of the housing.
Allowable Subject Matter
Claims 37-39, and 44-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH Q LE/Primary Examiner, Art Unit 3753